Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Ostrom on May 21, 2021.
The application has been amended as follows: 
*************************************************************************************
CLAIMS
	Claim 36
		On line 1, the number “18” was replaced by the number –28--.

************************************************************************************
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose an atrial tachyarrhythmia episode device or method wherein first and second detection threshold time periods are used, with the device/method adjusted to operate in accordance with the second detection threshold time period in response to detection adjustment criteria being met, the second detection threshold time period .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahajan et al. disclose confirming the detection of AF with a criterion of greater specificity than a first detection criterion which relies on greater sensitivity. Ostrow discloses allowing a user to adjust a sensitivity/specificity setting for discriminating arrhythmias.  Zhou discloses adjustment of arrhythmia detection parameters in the presence of non-sustained arrhythmias.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
May 20, 2021